Exhibit 10.2

 

EXECUTION COPY

 

GUARANTY

 

This Guaranty (as amended, supplemented or otherwise modified in accordance with
the terms hereof and in effect from time to time, this “Guaranty”) is made as of
the 17th day of November, 2011 by Bunge Limited, a company incorporated under
the laws of Bermuda (together with any successors or assigns permitted
hereunder, “BL” or “Guarantor”) to JPMorgan Chase Bank, N.A. in its capacity as
the administrative agent (together with its successors and assigns, the
“Administrative Agent”) under the Revolving Credit Agreement, dated as of
November 17th, 2011 (as amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof, the “Credit Agreement”), among Bunge
Limited Finance Corp., a Delaware corporation (“BLFC”), the Administrative Agent
and the financial institutions from time to time party thereto (each a “Lender”
and collectively, the “Lenders”), for the benefit of the Lenders.

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement the Lenders have agreed to make
revolving loans denominated in Dollars and Euros (the “Loans”) to BLFC from time
to time;

 

WHEREAS, the execution and delivery of this Guaranty is a condition precedent to
the effectiveness of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:

 

Section 1.                                            Definitions.

 

(a)                                  For all purposes of this Guaranty, except
as otherwise expressly provided in Annex A hereto or unless the context
otherwise requires, capitalized terms used herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

(b)                                 Notwithstanding any other provision
contained herein or in the other Loan Documents, all terms of an accounting or
financial nature used herein and in the other Loan Documents shall be construed,
and all computations of amounts and ratios referred to herein and in the other
Loan Documents shall be made, and prepared:

 

(i)                                     in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 below (and all defined terms used
in the definition of any accounting term used in Section 8.2 below) shall have
the meaning given to such terms (and defined terms) under GAAP as in effect on
the date hereof applied on a basis consistent with those used in preparing the
financial statements referred to in Section 7(a) below.  In the event of any
change after the date hereof in GAAP, and if such change would affect the
computation of any of

 

--------------------------------------------------------------------------------


 

the financial covenants set forth in Section 8.2 below, then the parties hereto
agree to endeavor, in good faith, to agree upon an amendment to this Guaranty
that would adjust such financial covenants in a manner that would preserve the
original intent thereof, but would allow compliance therewith to be determined
in accordance with the Guarantor’s financial statements at the time, provided
that, until so amended such financial covenants shall continue to be computed in
accordance with GAAP prior to such change therein; and

 

(ii)                                  without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of BLFC, the Guarantor or any of their Subsidiaries at
“fair value”, as defined therein.

 

Section 2.                                            Guaranty.  Subject to the
terms and conditions of this Guaranty, the Guarantor hereby unconditionally and
irrevocably guarantees (collectively, the “Guaranty Obligations”) the prompt and
punctual payment of all Obligations due and owing (whether at the stated
maturity, by acceleration or otherwise) under the Credit Agreement and the other
Loan Documents whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred.  This Guaranty is a guaranty
of payment and not of collection.  All payments by the Guarantor under this
Guaranty shall be made in Euros (if made with respect to principal of and
interest on Loans denominated in Euros) or Dollars (if made with respect to any
other amount) and (i) with respect to Loans, shall be made to the Administrative
Agent for disbursement pro rata (determined at the time such payment is sought)
to the Lenders in accordance with their respective Aggregate Exposure
Percentage, (ii) with respect to fees, expenses and indemnifications owed to the
Lenders, shall be made to the Administrative Agent for disbursement pro rata
(determined at the time such payment is sought) to the Lenders in accordance
with their respective Aggregate Exposure Percentages (except as otherwise
provided in the Credit Agreement with respect to Defaulting Lenders) and
(iii) with respect to fees, expenses and indemnifications owed to the
Administrative Agent in its capacity as such, shall be made to the
Administrative Agent.  This Guaranty shall remain in full force and effect until
the Guaranty Obligations are paid in full and the Commitments are terminated,
notwithstanding that from time to time prior thereto BLFC may be free from any
payment obligations under the Loan Documents.

 

Section 3.                                            Guaranty Absolute.  The
Guarantor guarantees that the Guaranty Obligations will be paid, regardless of
any applicable law, regulation or order now or hereinafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any Lender with respect thereto.  The liability of the Guarantor under
this Guaranty shall be absolute and unconditional irrespective of:

 

(a)                                  Any lack of validity or enforceability of
or defect or deficiency in the Credit Agreement, any Transaction Document or
Loan Document or any other agreement or instrument executed in connection with
or pursuant thereto;

 

2

--------------------------------------------------------------------------------


 

(b)                                 Any change in the time, manner, terms or
place of payment of, or in any other term of, all or any of the Guaranty
Obligations, or any other amendment or waiver of or any consent to departure
from the Credit Agreement, any Transaction Document or Loan Document or any
other agreement or instrument relating thereto or executed in connection
therewith or pursuant thereto;

 

(c)                                  Any sale, exchange or non-perfection of any
property standing as security for the liabilities hereby guaranteed or any
liabilities incurred directly or indirectly hereunder or any setoff against any
of said liabilities, or any release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranty Obligations;

 

(d)                                 The failure of the Administrative Agent or a
Lender to assert any claim or demand or to enforce any right or remedy against
BLFC or any other Person hereunder or under the Credit Agreement or any
Transaction Document or any Loan Document;

 

(e)                                  Any failure by BLFC in the performance of
any obligation with respect to the Credit Agreement or any other Loan Document;

 

(f)                                    Any change in the corporate existence,
structure or ownership of BLFC, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting BLFC or its assets or resulting release or
discharge of any of the Guaranty Obligations;

 

(g)                                 Any other circumstance which might otherwise
constitute a defense available to, or a discharge of, the Guarantor, BLFC or any
other Person (including any other guarantor) that is a party to any document or
instrument executed in respect of the Guaranty Obligations;

 

(h)                                 Any limitation of BLFC’s obligations
pursuant to subsection 8.16(b) of the Credit Agreement; or

 

(i)                                     Any law, regulation, decree or order of
any jurisdiction, or any other event, affecting any term of any Guaranty
Obligations or the Administrative Agent’s or the Lenders’ rights with respect
thereto, including, without limitation: (A) the application of any such law,
regulation, decree or order, including any prior approval, which would prevent
the exchange of a currency other than Dollars for Dollars or the remittance of
funds outside of such jurisdiction or the unavailability of Dollars in any legal
exchange market in such jurisdiction in accordance with normal commercial
practice; or (B) a declaration of banking moratorium or any suspension of
payments by banks in such jurisdiction or the imposition by such jurisdiction or
any Governmental Authority thereof of any moratorium on, the required
rescheduling or restructuring of, or required approval of payments on, any
indebtedness in such jurisdiction; or (C) any expropriation, confiscation,
nationalization or requisition by such country or any

 

3

--------------------------------------------------------------------------------


 

Governmental Authority that directly or indirectly deprives BLFC of any assets
or their use or of the ability to operate its business or a material part
thereof; or (D) any war (whether or not declared), insurrection, revolution,
hostile act, civil strife or similar events occurring in such jurisdiction which
has the same effect as the events described in clause (A), (B) or (C) above (in
each of the cases contemplated in clauses (A) through (D) above, to the extent
occurring or existing on or at any time after the date of this Guaranty).

 

The obligations of the Guarantor under this Guaranty shall not be affected by
the amount of credit extended to BLFC, any repayment by BLFC to the
Administrative Agent or the Lenders (in each case, other than the full and final
payment of all of the Guaranty Obligations), allocation by the Administrative
Agent or the Lenders of any repayment, any compromise or discharge of the
Guaranty Obligations, any application, release or substitution of collateral or
other security therefore, the release of any guarantor, surety or other Person
obligated in connection with any document or instrument executed in respect of
the Guaranty Obligations, or any further advances to BLFC.

 

Section 4.                                            Waiver.  The Guarantor
hereby waives (a) promptness, diligence, notice of acceptance, presentment,
demand, protest, notice of protest and dishonor, notice of default, notice of
intent to accelerate, notice of acceleration and any other notice with respect
to any of the Guaranty Obligations and this Guaranty, (b) any requirement that
the Administrative Agent or the Lenders protect, secure, perfect or insure any
security interest or Lien on any property subject thereto or exhaust any right
or take any action against BLFC or any other Person or entity or any collateral
or that BLFC or any other Person or entity be joined in any action hereunder,
(c) the defense of the statute of limitations in any action under this Guaranty
or for the collection or performance of the Guaranty Obligations, (d) any
defense arising by reason of any lack of corporate authority, (e) any defense
based upon any guaranteed party’s errors or omissions in the administration of
the Guaranty Obligations except to the extent that any error or omission is
caused by such guaranteed party’s bad faith, gross negligence or willful
misconduct, (f) any rights to set-offs and counterclaims and (g) any defense
based upon an election of remedies which destroys or impairs the subrogation
rights of the Guarantor or the right of the Guarantor to proceed against BLFC or
any other obligor of the Guaranty Obligations for reimbursement.  All dealings
between BLFC or the Guarantor, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guaranty.  Should the
Administrative Agent seek to enforce the obligations of the Guarantor hereunder
by action in any court, the Guarantor waives any necessity, substantive or
procedural, that a judgment previously be rendered against BLFC or any other
Person, or that any action be brought against BLFC or any other Person, or that
BLFC or any other Person should be joined in such cause.  Such waiver shall be
without prejudice to the Administrative Agent at its option to proceed against
BLFC or any other Person, whether by separate action or by joinder.  The
Guarantor further expressly waives each and every right to which it may be
entitled by virtue of the suretyship law of the State of New York or any other
applicable jurisdiction.

 

4

--------------------------------------------------------------------------------


 

Section 5.                                            Several Obligations;
Continuing Guaranty.  The obligations of the Guarantor hereunder are separate
and apart from BLFC or any other Person (other than the Guarantor), and are
primary obligations concerning which the Guarantor is the principal obligor. 
The Guarantor agrees that this Guaranty shall not be discharged except by
payment in full of the Guaranty Obligations, termination of the Commitments and
complete performance of the obligations of the Guarantor hereunder. The
obligations of the Guarantor hereunder shall not be affected in any way by the
release or discharge of BLFC from the performance of any of the Guaranty
Obligations, whether occurring by reason of law or any other cause, whether
similar or dissimilar to the foregoing.

 

Section 6.                                            Subrogation Rights.  If
any amount shall be paid to the Guarantor on account of subrogation rights at
any time when all the Guaranty Obligations shall not have been paid in full,
such amount shall be held in trust for the benefit of the Administrative Agent
and shall forthwith be paid to the Administrative Agent to be applied to the
Guaranty Obligations as specified in the Loan Documents.  If (a) the Guarantor
makes a payment to the Administrative Agent of all or any part of the Guaranty
Obligations and (b) all the Guaranty Obligations have been paid in full and the
Commitments have terminated, the Administrative Agent will, at the Guarantor’s
request, execute and deliver to the Guarantor appropriate documents, without
recourse and without representation or warranty of any kind whatsoever,
necessary to evidence the transfer by subrogation to the Guarantor of any
interest in the Guaranty Obligations resulting from such payment by the
Guarantor.  The Guarantor hereby agrees that it shall have no rights of
subrogation with respect to amounts due to the Administrative Agent or the
Lenders until such time as all obligations of BLFC to the Lenders and the
Administrative Agent have been paid in full, the Commitments have been
terminated and the Credit Agreement has been terminated.

 

Section 7.                                            Representations and
Warranties.  The Guarantor hereby represents and warrants as follows:

 

(a)                                  Financial Condition.

 

(i)                                     The consolidated balance sheet of the
Guarantor and its consolidated Subsidiaries as at December 31, 2010 and the
related consolidated statements of income for the fiscal year ended on such
date, reported on by the Guarantor’s independent public accountants, copies of
which have heretofore been furnished to the Administrative Agent, are complete
and correct, in all material respects, and present fairly the financial
condition of the Guarantor and its consolidated Subsidiaries as at such date,
and the results of operations for the fiscal year then ended.  Such financial
statements, including any related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the external auditors and as disclosed therein,
if any).

 

(ii)                                  Except as disclosed in Schedule V attached
hereto, neither the Guarantor nor its consolidated Subsidiaries had, at the date
of the most recent balance sheet referred to above, any material guarantee
obligation, contingent

 

5

--------------------------------------------------------------------------------


 

liability (as defined in accordance with GAAP), or any long-term lease or
unusual forward or long-term commitment, including, without limitation, any
interest rate or foreign currency swap or exchange transaction, which is not
reflected in the foregoing statements or in the notes thereto, except for
guarantees, indemnities or similar obligations of the Guarantor or a
consolidated Subsidiary supporting obligations of one Subsidiary to another
Subsidiary.

 

(iii)                               During the period from December 31, 2010 to
and including the date hereof, except as disclosed in Schedule V attached
hereto, neither the Guarantor nor its consolidated Subsidiaries has sold,
transferred or otherwise disposed of any material part of its business or
property, nor has it purchased or otherwise acquired any business or property
(including any capital stock of any other Person) material in relation to the
consolidated financial condition of the Guarantor and its consolidated
Subsidiaries at December 31, 2010.

 

(b)                                 No Change.  Since December 31, 2010, except
as disclosed in Schedule I hereof, there has been no development or event which
has had or could, in the Guarantor’s good faith reasonable judgment, reasonably
be expected to have a Material Adverse Effect.

 

(c)                                  Corporate Existence; Compliance with Law. 
The Guarantor and each of its Subsidiaries (i) is duly organized and validly
existing under the laws of the jurisdiction of its incorporation, (ii) has the
corporate power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (iii) is duly qualified under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except where the
failure to be so duly qualified could not reasonably be expected to have a
Material Adverse Effect, (iv) is in compliance with all Requirements of Law and
Contractual Obligations, except any non-compliance which could not reasonably be
expected to have a Material Adverse Effect, and (v) with respect to the
transactions contemplated hereunder, is in compliance in all material respects
with all Requirements of Law promulgated by the U.S. Treasury Department Office
of Foreign Assets Control pursuant to the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et. seq., The Trading with the Enemy Act, 50
U.S.C. App. 1 et seq., and any Executive Order promulgated thereunder
(including, without limitation, having in full force and effect any required
licenses thereunder).

 

(d)                                 Corporate Power; Authorization; Enforceable
Obligations.  The Guarantor and each of its Subsidiaries has the corporate power
and authority, and the legal right, to make, deliver and perform this Guaranty
and each of the other Loan Documents and Transaction Documents to which such
Person is a party and to borrow thereunder and has taken all necessary corporate
action to authorize (i) the borrowings on the terms and conditions of the Loan
Documents and Transaction Documents to which

 

6

--------------------------------------------------------------------------------


 

such Person is a party, (ii) the execution, delivery and performance of this
Guaranty and each of the other Loan Documents and Transaction Documents to which
such Person is a party and (iii) the remittance of payments in the applicable
currency of all amounts payable hereunder and thereunder.  No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings under the Loan Documents or Transaction Documents, the remittance of
payments in the applicable currency in accordance with the terms hereof and
thereof or with the execution, delivery, performance, validity or enforceability
of this Guaranty and each of the other Loan Documents and Transaction
Documents.  This Guaranty and each of the other Loan Documents and Transaction
Documents to which the Guarantor and/or any of its Subsidiaries are a party have
been duly executed and delivered on behalf of the Guarantor and each of such
Subsidiaries.  Each of this Guaranty and each of the other Loan Documents and
Transaction Documents to which the Guarantor and/or any of its Subsidiaries are
a party constitutes a legal, valid and binding obligation of the Guarantor and
each of such Subsidiaries enforceable against the Guarantor and each of such
Subsidiaries in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or law).

 

(e)                                  No Legal Bar.  The execution, delivery and
performance by the Guarantor of this Guaranty, and by it and each of its
Subsidiaries of the other Loan Documents and Transaction Documents to which each
such entity is a party, the borrowings thereunder and the use of the proceeds
thereof will not violate any Requirement of Law or Contractual Obligation to
which the Guarantor or any of its Subsidiaries are a party or by which it or
they are bound and will not result in, or require, the creation or imposition of
any Lien on any of the properties or revenues of any of the Guarantor or its
Subsidiaries pursuant to any such Requirement of Law or Contractual Obligation.

 

(f)                                    No Material Litigation.  Except as
disclosed in Schedule VI attached hereto, no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Guarantor, threatened by or against the Guarantor or any
of its Subsidiaries or against any of their respective properties or revenues
(a) with respect to this Guaranty or the other Loan Documents or Transaction
Documents or any of the transactions contemplated hereby or (b) which could
reasonably be expected to have a Material Adverse Effect.

 

(g)                                 Ownership of Property; Liens.  The Guarantor
and each of its Subsidiaries has good record and marketable title in fee simple
to, or a valid leasehold interest in, all its material real property, and good
title to, or a valid leasehold interest in, all its other material property
except for defects in title which would not have a Material Adverse Effect, and
none of the property is subject to any Lien that secures Secured

 

7

--------------------------------------------------------------------------------


 

Indebtedness, other than a Lien that secures Permitted Secured Indebtedness or
any other Secured Indebtedness permitted under Section 8.2(a)(iv) of this
Guaranty.

 

(h)                                 Environmental Matters.  The Guarantor and
its Subsidiaries have obtained all permits, licenses and other authorizations
that are necessary to operate their respective business and required under all
applicable Environmental Laws, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule II attached hereto, (i) Hazardous Materials have not at any time been
generated, used, treated or stored on, released or disposed of on, or
transported to or from, any property owned, leased, used, operated or occupied
by the Guarantor or any of its Subsidiaries or, to the best of the Guarantor’s
knowledge, any property adjoining or in the vicinity of any such property except
in compliance with all applicable Environmental Laws other than where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect and (ii) there are no past, pending or threatened (in writing)
Environmental Claims against the Guarantor or any of its Subsidiaries or any
property owned, leased, used, operated or occupied by the Guarantor or any of
its Subsidiaries that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.  The operations of the Guarantor and
its Subsidiaries are in compliance in all material respects with all terms and
conditions of the required permits, licenses, certificates, registrations and
authorizations, and are also in compliance in all material respects with all
other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in the
Environmental Laws, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

(i)                                     No Default.  Except with respect to the
Indebtedness set forth on Schedule III attached hereto, neither the Guarantor
nor any of its Subsidiaries is in default under or with respect to any
agreement, instrument or undertaking to which it is a party or by which it is
bound in any respect which could reasonably be expected to have a Material
Adverse Effect.  No Series 2002-1 Early Amortization Event, Potential
Series 2002-1 Early Amortization Event, Event of Default or Default has occurred
and is continuing.

 

(j)                                     Taxes.  Under the laws of Bermuda, the
execution, delivery and performance by the Guarantor of this Guaranty and by it
and each of its Subsidiaries (as the case may be) of the other Loan Documents
and Transaction Documents to which they are a party and all payments of
principal, interest, fees and other amounts hereunder and thereunder are exempt
from all income or withholding taxes, stamp taxes, charges or contributions of
Bermuda or any political subdivision or taxing authority thereof, irrespective
of the fact that the Administrative Agent or any of the Lenders may have a
representative office or subsidiary in Bermuda.  Except as otherwise provided
herein or therein, the Guarantor is validly obligated to make all payments due
under this Guaranty and each of its Subsidiaries is validly obligated to make
all payments due under the other Loan Documents and Transaction Documents free
and clear of any such tax, withholding

 

8

--------------------------------------------------------------------------------


 

or charge so that the Administrative Agent and the Lenders shall receive the
amounts due as if no such tax, withholding or charge had been imposed.

 

(k)                                  Pari Passu Status.  The obligations of the
Guarantor hereunder constitute direct, general obligations of the Guarantor and
rank at least pari passu (in priority of payment) with all other unsecured,
unsubordinated Indebtedness (other than any such Indebtedness that is preferred
by mandatory provision of law) of the Guarantor.

 

(l)                                     Purpose of Advances.  The proceeds of
the Loans under the Credit Agreement shall be used by BLFC solely to either
(i) make advances under the Series 2002-1 VFC, (ii) repay Permitted Indebtedness
outstanding from time to time or (iii) pay expenses incurred in connection with
the Credit Agreement and any Pari Passu Indebtedness.  Notwithstanding the
foregoing, any other use of the proceeds of the Loans under the Credit Agreement
shall not affect the obligations of the Guarantor hereunder.

 

(m)                               Information.  All information (including, with
respect to the Guarantor, without limitation, the financial statements required
to be delivered pursuant hereto), which has been made available to the
Administrative Agent or any Lender by or on behalf of the Guarantor in
connection with the transactions contemplated hereby and the other Loan
Documents and Transaction Documents is complete and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made; provided, that, with respect to projected financial
information provided by or on behalf of the Guarantor, the Guarantor represents
only that such information was prepared in good faith by management of the
Guarantor on the basis of assumptions believed by such management to be
reasonable as of the time made.

 

(n)                                 Designated Obligors.  On the date hereof, BL
directly or indirectly owns the percentage of the voting stock of each
Designated Obligor (other than BL) set forth on Schedule IV attached hereto.

 

(o)                                 Restrictions on Designated Obligors.  There
is no legal or regulatory restriction on the ability of any Designated Obligor
to pay dividends to the Guarantor out of earnings at such times as such
Designated Obligor is not deemed to be insolvent pursuant to the laws of its
jurisdiction of incorporation nor any legal or regulatory restriction preventing
the Guarantor from converting such dividend payments to Dollars or Euros.

 

(p)                                 Federal Regulations.  No part of the
proceeds of any advances under the Investor Certificates will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System of the United States as now and from time to time
hereafter in effect.

 

9

--------------------------------------------------------------------------------


 

(q)                                 Investment Company Act.  The Guarantor is
not an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

 

(r)                                    Solvency.  The Guarantor is, individually
and together with its Subsidiaries, Solvent.

 

(s)                                  Consideration.  The Guarantor has received,
or will receive, direct or indirect benefit from the making of this Guaranty. 
The Guarantor has, independently and without reliance upon the Administrative
Agent or any Lender and based on such documents and information it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty.

 

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date hereof and the date of
each borrowing by BLFC under the Credit Agreement, on and as of all such dates.

 

Section 8.                                            Covenants.

 

8.1                                 Affirmative Covenants.  The Guarantor hereby
agrees that, so long as (i) any Loan remains outstanding and unpaid or any other
amount is owing to the Administrative Agent or any Lender under the Credit
Agreement or (ii) the Commitments have not been terminated:

 

(a)                                  Financial Statements.  The Guarantor shall
furnish to the Administrative Agent (who shall furnish a copy to each Lender):

 

(i)                                     promptly after each annual meeting of
the Guarantor, but in any event within one hundred and twenty (120) days after
the end of each fiscal year of the Guarantor, a copy of the audited consolidated
balance sheet of the Guarantor and its consolidated Subsidiaries at the end of
such year and related audited consolidated statements of income and retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, certified by independent
public accountants reasonably acceptable to the Administrative Agent;

 

(ii)                                  as soon as available, but in any event not
later than sixty (60) days after the end of each of the first three quarters of
each fiscal year of the Guarantor, the unaudited consolidated balance sheet of
the Guarantor as at the end of such quarter and the related unaudited
consolidated statement of income for such quarter and the portion of the fiscal
year through the end of such quarter, setting forth in each case in comparative
form the figures for the previous year, each in the form reasonably acceptable
to the Administrative Agent, certified by the chief financial officer of the
Guarantor; and

 

10

--------------------------------------------------------------------------------


 

(iii)          such additional financial and other information as the
Administrative Agent (at the request of any Lender or otherwise) may from time
to time reasonably request;

 

all such financial statements furnished under clause (i) above to be complete
and correct in all material respects and prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein); provided, however, that the
Guarantor shall not be required to deliver the financial statements described
under clauses (i) and (ii) above if such statements are available within the
time period required by applicable Requirements of Law on EDGAR or from other
public sources.

 

(b)           Quarterly Compliance Certificates.  The Guarantor shall, within
sixty (60) days after the end of each of the first three fiscal quarters of each
fiscal year and one hundred and twenty (120) days after the end of each fiscal
year, furnish to the Administrative Agent its certificate signed by its chief
financial officer, treasurer or controller stating that, to the best of such
officer’s knowledge, during such period each of the Guarantor and BLFC has
observed or performed all of its covenants and other agreements, and satisfied
every condition contained in this Guaranty and the other Loan Documents and
Transaction Documents and any other related documents to be observed, performed
or satisfied by each of them, and that such officer has obtained no knowledge of
any Series 2002-1 Early Amortization Event, Potential Series 2002-1 Early
Amortization Event, Event of Default or Default except as specified in such
certificate and showing in reasonable detail the calculations evidencing
compliance with the covenants in subsection 8.2(a).

 

(c)           Conduct of Business and Maintenance of Existence.  The Guarantor
shall, and shall cause each of the Designated Obligors to:  (i) except as
permitted by subsection 8.2(b), preserve, renew and keep in full force and
effect its corporate existence; and (ii) take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business, except where the failure to maintain the same would not
have a Material Adverse Effect.

 

(d)           Compliance with Laws and Contractual Obligations; Authorization. 
The Guarantor shall, and shall cause each of its Subsidiaries to, comply in all
respects with all Requirements of Law and Contractual Obligations, except where
failure to so comply would not have a Material Adverse Effect, and the Guarantor
shall obtain, comply with the terms of and do all that is necessary to maintain
in full force and effect all authorizations, approvals, licenses and consents
required in or by any applicable laws and regulations to enable it lawfully to
enter into and perform its obligations under this Guaranty or to ensure the
legality, validity, enforceability or admissibility in evidence of this Guaranty
and the other Loan Documents and Transaction Documents.

 

(e)           Maintenance of Property; Insurance.  The Guarantor shall, and
shall cause each of its Subsidiaries to, keep all property useful and necessary
in its

 

11

--------------------------------------------------------------------------------


 

business in good working order and condition, except where failure to do so
would not have a Material Adverse Effect; and maintain with financially sound
and reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks as are customary for the Guarantor’s
type of business.

 

(f)            Inspection of Property; Books and Records.  The Guarantor shall,
and shall cause each of the Designated Obligors to, keep proper books of records
and account in which full, true and correct entries in conformity with GAAP and
all Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities; and permit representatives of the
Administrative Agent and each Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any time and
as often as may reasonably be desired, provided that the Administrative Agent
and each Lender has given reasonable prior written notice and the Administrative
Agent and each Lender has executed a confidentiality agreement reasonably
satisfactory to the Guarantor.

 

(g)           Notices.  The Guarantor shall give notice to the Administrative
Agent promptly after becoming aware of the same, of (i) the occurrence of any
Series 2002-1 Early Amortization Event, Potential Series 2002-1 Early
Amortization Event, Event of Default or Default, including any steps taken to
remedy or mitigate the effect of such default; (ii) any changes in taxes, duties
or other fees of Bermuda or any political subdivision or taxing authority
thereof or any change in any laws of Bermuda, in each case, that may affect any
payment due under this Guaranty or the other Loan Documents and Transaction
Documents; (iii) any change in the Guarantor’s, BLFC’s or the Master Trust’s
public or private rating by S&P or Moody’s; and (iv) any development or event
which has had, or which the Guarantor in its good faith judgment believes will
have, a Material Adverse Effect.

 

(h)           Pari Passu Obligations.  The Guarantor shall ensure that its
obligations hereunder at all times constitute direct, general obligations of the
Guarantor ranking at least pari passu in right of payment with all other
unsecured, unsubordinated Indebtedness (other than Indebtedness that is
preferred by mandatory provisions of law) of the Guarantor.

 

(i)            Maintenance of Designated Obligors.  The Guarantor will not and
will not permit any of its Subsidiaries directly or indirectly to convey, sell,
transfer or otherwise dispose of, or grant any Person an option to acquire, in
one transaction or a series of transactions more than 50% of the voting stock of
a Designated Obligor (other than BL) unless such conveyance, sale, transfer or
disposition does not cause a Series 2002-1 Early Amortization Event, Potential
Series 2002-1 Early Amortization Event, Event of Default or Default and either
(i) such conveyance, sale, transfer or disposition is among the Guarantor and
its Subsidiaries or (ii) (A) the Guarantor or such Subsidiary uses the net
proceeds of such stock conveyance, sale, transfer or disposition to repay in
full the aggregate principal and interest due and owing with respect to all
Intercompany

 

12

--------------------------------------------------------------------------------


 

Loans outstanding as to which the Designated Obligor is the Obligor and (B) to
the extent such net proceeds exceed the amounts required to be paid pursuant to
clause (A), the Guarantor or such Subsidiary either (1) reinvests or enters into
a contract to reinvest all such excess net proceeds in productive replacement
fixed assets of a kind then used or usable in the business of the Guarantor or
any of its Subsidiaries or (2) uses such excess net proceeds to make payments on
the Guarantor’s or its Subsidiaries’ other Indebtedness.

 

(j)            Payment of Taxes.  The Guarantor shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and similar governmental charges imposed on
it, its incomes, profits or properties, except where (i) the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves to the extent required by GAAP with respect thereto have been
provided on the books of the Guarantor or (ii) the nonpayment of all such taxes,
assessments and charges in the aggregate would not reasonably be expected to
have a Material Adverse Effect.

 

(k)           Environmental Laws.  Unless, in the good faith judgment of the
Guarantor, the failure to do so would not reasonably be expected to have a
Material Adverse Effect, the Guarantor will comply in all material respects, and
cause each of its Subsidiaries to comply in all material respects, with the
requirements of all applicable Environmental Laws and will immediately pay or
cause to be paid all costs and expenses incurred in such compliance, except such
costs and expenses which are being contested in good faith by appropriate
proceedings if the Guarantor or such Subsidiary, as applicable, is maintaining
adequate reserves (in the good faith judgment of the management of the
Guarantor) with respect thereto in accordance with GAAP.  Unless the failure to
do so would not reasonably be expected to have a Material Adverse Effect, the
Guarantor shall not, nor shall it permit or suffer any of its Subsidiaries to,
generate, use, manufacture, refine, transport, treat, store, handle, dispose of,
transfer, produce or process Hazardous Materials other than in the ordinary
course of business and in material compliance with all applicable Environmental
Laws, and shall not, and shall not permit or suffer any of its Subsidiaries to,
cause or permit, as a result of any intentional or unintentional act or omission
on the part of the Guarantor or any Subsidiary thereof, the installation or
placement of Hazardous Materials in material violation of or actionable under
any applicable Environmental Laws onto any of its property or suffer the
material presence of Hazardous Materials in violation of or actionable under any
applicable Environmental Laws on any of its property without having taken prompt
steps to remedy such violation.  Unless its failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Guarantor shall,
and shall cause each of its Subsidiaries to, promptly undertake and diligently
pursue to completion any investigation, study, sampling and testing, as well as
any cleanup, removal, remedial or other action required of the Guarantor or any
Subsidiary under any applicable Environmental Laws in the event of any release
of Hazardous Materials.

 

13

--------------------------------------------------------------------------------


 

(l)            ERISA.  The Guarantor shall give notice to the Administrative
Agent:

 

(i)            ERISA Events.  Promptly and in any event within ten (10) days
after the Guarantor or any of its ERISA Affiliates knows or has reason to know
that any ERISA Event has occurred, a statement of the chief financial officer of
the Guarantor or such ERISA Affiliate describing such ERISA Event and the
action, if any, that the Guarantor or such ERISA Affiliate has taken and
proposes to take with respect thereto;

 

(ii)           Plan Terminations.  Promptly and in any event within two
(2) Business Days after receipt thereof by the Guarantor or any of its ERISA
Affiliates, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan;

 

(iii)          Multiemployer Plan Notices.  Promptly and in any event within
five (5) Business Days after receipt thereof by the Guarantor or any of its
ERISA Affiliates from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (B) the reorganization or termination, within the meaning of Title IV of
ERISA, of any such Multiemployer Plan or (C) the amount of liability incurred,
or that may be incurred, by the Guarantor or any of its ERISA Affiliates in
connection with any event described in clause (A) or (B) above; and

 

(iv)          Additional Multiemployer Plan Notices.  Promptly and in any event
within five (5) Business Days after receipt thereof by the Guarantor or any of
its ERISA Affiliates, copies of (A) any documents described in Section 101(k) of
ERISA that the Guarantor or any of its ERISA Affiliates may request with respect
to any Multiemployer Plan, and (B) any notices described in Section 101(l) of
ERISA that the Guarantor or any of its ERISA Affiliates may request with respect
to any Multiemployer Plan; provided, that if the Guarantor or the applicable
ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, upon the request
of the Administrative Agent, which request shall not be more frequent than once
during any twelve (12) month period, the Guarantor or applicable ERISA Affiliate
shall promptly make a request for such documents or notices and shall provide
copies of such documents and notices promptly and in any event within five
(5) Business Days after receipt thereof.

 

8.2           Negative Covenants.  The Guarantor hereby agrees that, so long as
(i) any Loan remains outstanding and unpaid or any other amount is owing to the
Administrative Agent or any Lender under the Credit Agreement or (ii) the
Commitments have not been terminated:

 

(a)           the Guarantor shall not at any time permit:

 

14

--------------------------------------------------------------------------------


 

(i)            its Consolidated Net Worth (as calculated at the end of each
fiscal quarter of the Guarantor) to be less than U.S.$4,000,000,000 (to be
tested quarterly);

 

(ii)           the ratio of its consolidated Adjusted Net Debt to consolidated
Adjusted Capitalization (each as calculated at the end of each fiscal quarter of
the Guarantor) to be greater than 0.635:1.0 (to be tested quarterly);

 

(iii)          the ratio of its total consolidated current assets to total
consolidated current liabilities, each as calculated at the end of each fiscal
quarter of the Guarantor and as determined in accordance with GAAP, to be less
than 1.1 to 1.0 (to be tested quarterly); and

 

(iv)          the aggregate outstanding principal balance of all Secured
Indebtedness (excluding any Permitted Secured Indebtedness) incurred by the
Guarantor and its Subsidiaries to be greater than an amount equal to five
percent (5%) of the Total Tangible Assets of the Guarantor and its Subsidiaries,
as calculated at the end of each fiscal quarter of the Guarantor and as
determined in accordance with GAAP (to be tested quarterly).

 

(b)           Limitation of Fundamental Changes.  The Guarantor shall not enter
into any transaction of merger, consolidation or amalgamation (other than any
merger or amalgamation of any Subsidiary with and into the Guarantor so long as
the Guarantor shall be the surviving, resulting or continuing company) or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all of its property, business or assets.

 

(c)           Restrictions on Dividends or Loans by Designated Obligors.  The
Guarantor shall not permit any Designated Obligor to enter into any agreement
restricting the payment of dividends or the making of loans by it to the
Guarantor or to any other Designated Obligor, except that the Guarantor may
permit a Designated Obligor to be party to agreements (i) limiting the payment
of dividends by such Designated Obligor following a default or an event of
default under such agreement and (ii) requiring the compliance by such
Designated Obligor with specified net worth, working capital or other similar
financial tests and (iii) restricting loans to be made by such Designated
Obligor to any other Obligor or the Guarantor to such loans which accrue
interest at a rate greater than or equal to such lending Designated Obligor’s
average cost of funds as determined in good faith by the Board of Directors of
such Designated Obligor.

 

(d)           Intercompany Loans.  Notwithstanding any provision to the contrary
set forth in the Transaction Documents (including, without limitation, clause
(s) of the definition of “Eligible Loan” in Annex X), the Guarantor (i) shall
not permit any Seller to sell, transfer, assign or otherwise convey any
Intercompany Loan to Bunge Funding under the Sale Agreement that has a maturity
in excess of six (6) years and (ii) shall either cause a Seller, Bunge Funding
or the Trustee to demand repayment of all

 

15

--------------------------------------------------------------------------------


 

outstanding principal and accrued interest under each Intercompany Loan or cause
a Seller to refinance such amounts by making a new Intercompany Loan to the
applicable Obligor within six (6) years from the date of such Intercompany Loan.

 

8.3           Use of Websites.

 

(a)           The Guarantor may satisfy its obligation to deliver any public
information to the Lenders by posting this information onto an electronic
website designated by the Guarantor and the Administrative Agent (the
“Designated Website”) by notifying the Administrative Agent (i) of the address
of the website together with any relevant password specifications and (ii) that
such information has been posted on the website; provided, that in any event the
Guarantor shall supply the Administrative Agent with one copy in paper form of
any information which is posted onto the website.

 

(b)           The Administrative Agent shall supply each Lender with the address
of and any relevant password specifications for the Designated Website following
designation of that website by the Guarantor and the Administrative Agent.

 

(c)           The Guarantor shall promptly upon becoming aware of its occurrence
notify the Administrative Agent if:

 

(i)            the Designated Website cannot be accessed due to technical
failure;

 

(ii)           the password specifications for the Designated Website change;

 

(iii)          any new information which is required to be provided under this
Guaranty is posted onto the Designated Website;

 

(iv)          any existing information which has been provided under this
Guaranty and posted onto the Designated Website is amended; or

 

(v)           the Guarantor becomes aware that the Designated Website or any
information posted onto the Designated Website is or has been infected by any
electronic virus or similar software.

 

If the Guarantor notifies the Administrative Agent under Section 8.3(c)(i) or
Section 8.3(c)(v) above, all information to be provided by the Guarantor under
this Guaranty after the date of that notice shall be supplied in paper form
unless and until the Administrative Agent is satisfied that the circumstances
giving rise to the notification are no longer continuing.

 

Section 9.               Amendments.  No amendment or waiver of any provision of
this Guaranty nor consent to any departure by the Guarantor therefrom shall in
any event be effective unless such amendment or waiver shall be in writing and
signed by the Guarantor and the

 

16

--------------------------------------------------------------------------------


 

Administrative Agent.  Such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

Section 10.             Notices, Etc.  All notices, demands, instructions and
other communications required or permitted to be given to or made upon any
Person pursuant hereto shall be in writing and shall be personally delivered or
sent by registered, certified or express mail, postage prepaid, return receipt
requested, by recognized overnight courier service or by facsimile transmission,
and shall be deemed to be given for purposes of this Guaranty, in the case of a
notice sent by registered, certified or express mail, or by recognized overnight
courier service, on the date that such writing is actually delivered to the
intended recipient thereof in accordance with the provisions of this Section 10,
or in the case of facsimile transmission, when received and telephonically
confirmed. Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 10, notices, demands,
instructions and other communications in writing shall be given to or made upon
the subject parties at their respective Notice Addresses (or to their respective
facsimile transmission numbers) or at such other address or number as any party
may notify to the other parties in accordance with the provisions of this
Section 10.

 

Section 11.             No Waiver; Remedies.  No failure on the part of the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

Section 12.             Costs and Expenses.  The Guarantor agrees to pay, and
cause to be paid, on demand all costs and expenses actually incurred by the
Administrative Agent in connection with the enforcement of this Guaranty
including, without limitation, the fees and out of pocket expenses of outside
counsel to the Administrative Agent with respect thereto. The agreements of the
Guarantor contained in this Section 12 shall survive the payment of all other
amounts owing hereunder or under any of the other Guaranty Obligations.

 

Section 13.             Separability.  Should any clause, sentence, paragraph,
subsection or Section of this Guaranty be judicially declared to be invalid,
unenforceable or void, such decision will not have the effect of invalidating or
voiding the remainder of this Guaranty, and the parties hereto agree that the
part or parts of this Guaranty so held to be invalid, unenforceable or void will
be deemed to have been stricken herefrom and the remainder will have the same
force and effectiveness as if such part or parts had never been included herein.

 

Section 14.             Captions.  The captions in this Guaranty have been
inserted for convenience only and shall be given no substantive meaning or
significance whatever in construing the terms and provisions of this Guaranty.

 

Section 15.             Successors and Assigns.  This Guaranty shall (a) be
binding upon the Guarantor and its successors and assigns and (b) inure to the
benefit of and be enforceable by the Administrative Agent and its successors,
transferees and assigns; provided, however, that any

 

17

--------------------------------------------------------------------------------


 

assignment by the Guarantor of its obligations hereunder shall (i) be subject to
the prior written consent of all the Lenders at their complete discretion, and
(ii) only be made to a one hundred percent (100%) owned Affiliate of the
Guarantor.

 

Section 16.             Limitation by Law.  All rights, remedies and powers
provided in this Guaranty may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Guaranty are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Guaranty invalid, unenforceable, in
whole or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.

 

Section 17.             Substitution of Guaranty.  Subject to the prior written
consent of all the Lenders at their complete discretion, the Guarantor shall,
during the term of this Guaranty, be permitted at its option to provide
collateral to the Administrative Agent or another form of credit support as a
substitute for its obligations under this Guaranty.  The Guarantor agrees to
execute whatever security or credit support documents the Administrative Agent
reasonably requests in order to effectuate the provisions of this Section 17.

 

Section 18.             GOVERNING LAW; FOREIGN PARTY PROVISIONS.

 

(a)           THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

(b)           Consent to Jurisdiction.  The Guarantor irrevocably submits to the
non-exclusive jurisdiction of any New York state or U.S. federal court sitting
in the Borough of Manhattan, The City of New York, in any action or proceeding
relating to its obligations, liabilities or any other matter arising out of or
in connection with this Guaranty or the other Loan Documents and Transaction
Documents.  The Guarantor hereby irrevocably agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
state or U.S. federal court.  The Guarantor also hereby irrevocably waives, to
the fullest extent permitted by law, any objection to venue or the defense of an
inconvenient forum to the maintenance of any such action or proceeding in any
such court.

 

(c)           Appointment for Agent for Service of Process.  The Guarantor
hereby (i) irrevocably designates and appoints its chief financial officer (from
time to time) at its principal executive offices at 50 Main Street, White
Plains, New York 10606 (the “Authorized Agent”), as its agent upon which process
may be served in any suit, action or proceeding related to this Guaranty and
represents and warrants that the Authorized Agent has accepted such designation
and (ii) agrees that service of process upon the Authorized Agent and written
notice of said service to the Guarantor mailed or delivered by a recognized
international courier service (with proof of delivery) to its Assistant
Secretary at its registered office at 2 Church Street, Hamilton, Bermuda, shall

 

18

--------------------------------------------------------------------------------


 

be deemed in every respect effective service of process upon the Guarantor in
any such suit or proceeding.  The Guarantor further agrees to take any and all
action, including the execution and filing of any and all such documents and
instruments, as may be necessary to continue such designation and appointment of
the Authorized Agent in full force and effect so long as the Guaranty is in
existence.

 

(d)           Waiver of Immunities.  To the extent that the Guarantor or any of
its properties, assets or revenues may have or may hereafter become entitled to,
or have attributed to them, any right of immunity, on the grounds of
sovereignty, from any legal action, suit or proceeding, from set-off or
counterclaim, from the jurisdiction of any court, from service of process, from
attachment upon or prior to judgment, or from attachment in aid of execution of
judgment, or from execution of judgment, or other legal process or proceeding
for the giving of any relief or for the enforcement of any judgment, in any
jurisdiction in which proceedings may at any time be commenced, with respect to
its obligations, liabilities or any other matter under or arising out of or in
connection with this Guaranty or any other Loan Documents and Transaction
Documents, the Guarantor hereby irrevocably and unconditionally, to the extent
permitted by applicable law, waives and agrees not to plead or claim any such
immunity and consents to such relief and enforcement.

 

(e)           Foreign Taxes.  Any payments by the Guarantor to the
Administrative Agent hereunder shall be made free and clear of, and without
deduction or withholding for or on account of, any and all present and future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereinafter imposed, levied, collected, withheld or
assessed by Bermuda or any other jurisdiction in which the Guarantor has an
office from which payment is made or deemed to be made, excluding (i) any such
tax imposed by reason of the Administrative Agent, having some connection with
any such jurisdiction other than its participation as the Administrative Agent
under the Loan Documents and Transaction Documents, and (ii) any income or
franchise tax on the overall net income of the Administrative Agent imposed by
the United States or by the State of New York or any political subdivision of
the United States or of the State of New York on the office of the
Administrative Agent through which it is acting in connection with this
transaction (all such non-excluded taxes, “Foreign Taxes”).  If the Guarantor is
prevented by operation of law or otherwise from paying, causing to be paid or
remitting that portion of amounts payable hereunder represented by Foreign Taxes
withheld or deducted, then amounts payable under this Guaranty shall, to the
extent permitted by law, be increased to such amount as is necessary to yield
and remit to the Administrative Agent an amount which, after deduction of all
Foreign Taxes (including all Foreign Taxes payable on such increased payments)
equals the amount that would have been payable if no Foreign Taxes applied. 
Whenever any Foreign Taxes are payable by the Guarantor, as promptly as possible
thereafter the Guarantor shall send to the Administrative Agent for its own
account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by the Guarantor showing
payment thereof, a copy of the tax

 

19

--------------------------------------------------------------------------------


 

return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.  If the Guarantor fails to pay any
Foreign Taxes when due to the appropriate taxing authority or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Guarantor shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.

 

(f)            Judgment Currency.  The obligations of the Guarantor in respect
of any sum due to the Administrative Agent or any Lender hereunder or any holder
of the obligations owing hereunder (the “Applicable Creditor”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Guarantor as a separate obligation and notwithstanding any such
judgment, agrees to indemnify the Applicable Creditor against such loss.  The
obligations of the Guarantor contained in this Section shall survive the
termination of this Guaranty and the Credit Agreement and the payment of all
other amounts owing hereunder and thereunder.

 

Section 19.             WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR FOR ANY TRANSACTIONS
CONTEMPLATED BY THIS GUARANTY AND FOR ANY COUNTERCLAIM THEREIN.  THE GUARANTOR
ACKNOWLEDGES THAT (A) THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
GUARANTY, (B) IT HAS RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY AND
(C) IT WILL CONTINUE TO RELY ON THIS WAIVER IN FUTURE DEALINGS RELATED TO THIS
GUARANTY.  THE GUARANTOR REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL ADVISERS AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS AFTER CONSULTATION WITH ITS LEGAL ADVISERS.  IN THE EVENT OF ANY LEGAL
PROCEEDING RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR FOR ANY
TRANSACTIONS CONTEMPLATED BY THIS GUARANTY, THIS GUARANTY MAY BE FILED AS
EVIDENCE OF THE GUARANTOR’S WAIVER OF A TRIAL BY JURY.

 

Section 20.             Reinstatement.  This Guaranty shall be reinstated to the
extent of payments made to the Guarantor as reimbursement of amounts advanced by
the Guarantor hereunder.  The Guarantor agrees that this Guaranty shall continue
to be effective or be

 

20

--------------------------------------------------------------------------------


 

reinstated, as the case may be, if at any time any part of any payment of
principal of, or interest on, the Guaranty Obligations is stayed, rescinded or
must otherwise be restored by the Administrative Agent upon the bankruptcy or
reorganization of BLFC or any other Person.

 

Section 21.             JPMorgan Chase Conflict Waiver.  JPMorgan Chase acts as
Administrative Agent and Lender and may provide other services or facilities
from time to time (the “JPMorgan Chase Roles”).  The Guarantor and each other
party hereto acknowledges and consents to any and all JPMorgan Chase Roles,
waives any objections it may have to any actual or potential conflict of
interest caused by JPMorgan Chase acting as Administrative Agent or as Lender
hereunder and acting as or maintaining any of the JPMorgan Chase Roles, and
agrees that in connection with any JPMorgan Chase Role, JPMorgan Chase may take,
or refrain from taking, any action which it in its discretion deems appropriate.

 

Section 22.             Setoff.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence of an Event of Default or a Series 2002-1 Early Amortization
Event, each Lender is hereby authorized at any time or from time to time,
without notice to the Guarantor or to any other Person, any such notice being
hereby expressly waived to the extent permitted by applicable law, to set off
and to appropriate and apply any and all deposits (general or special) and any
other indebtedness at any time held or owing by such Lender, to or for the
credit or the account of the Guarantor against and on account of the obligations
and liabilities of the Guarantor to such Lender, as applicable, under this
Guaranty or any other Loan Document, including, without limitation, all claims
of any nature or description arising out of or connected with this Guaranty or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand hereunder and although said obligations, liabilities or claims,
or any of them, shall be contingent or unmatured.

 

If any Lender, whether by setoff or otherwise, has payment made to it under this
Guaranty or any other Loan Document upon its Loans in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Loans.

 

[signature page follows]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its officers thereunto duly authorized, as of the date first written above.

 

 

GUARANTOR:

 

 

 

BUNGE LIMITED,

 

a Bermuda company

 

 

 

 

By:

/s/ Premchand Kanneganti

 

 

Name:

Premchand Kanneganti

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

By:

/s/ Carla Heiss

 

 

Name:

Carla Heiss

 

 

Title:

Assistant General Counsel and Secretary

 

[Signature Page to Guaranty (5 year)]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Material Developments

 

None

 

SI-1

--------------------------------------------------------------------------------


 

Schedule II

 

Environmental Matters

 

This Schedule II to the Guaranty hereby incorporates by reference all disclosure
related to environmental matters set forth in (i) the Guarantor’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2010, which was filed on
March 1, 2011 and (ii) the Guarantor’s Quarterly Report on Form 10-Q for the
fiscal quarter ended September 30, 2011, which was filed on November 9, 2011.

 

SII-1

--------------------------------------------------------------------------------


 

Schedule III

 

Defaulted Facilities

 

None

 

SIII-1

--------------------------------------------------------------------------------


 

Schedule IV

 

Designated Obligors

 

 

 

Percentage Directly or Indirectly

 

Name

 

Owned by BL

 

Bunge Limited

 

—

 

Bunge Global Markets Inc.

 

100

%

Bunge N.A. Holdings, Inc.

 

100

%

Bunge North America, Inc.

 

100

%

Koninklijke Bunge B.V.

 

100

%

Bunge Argentina S.A.

 

100

%

Bunge S.A.

 

100

%

Bunge Fertilizantes International Limited

 

100

%

Bunge Alimentos S.A.

 

100

%

Bunge Fertilizantes S.A. (Brazil)

 

100

%

Bunge International Commerce Ltd.

 

100

%

Bunge Finance B.V.

 

100

%

 

SIV-1

--------------------------------------------------------------------------------


 

Schedule V

 

Material Contingent Liabilities and Material Disposition or Acquisition of
Assets

 

This Schedule VI to the Guaranty hereby incorporates by reference all disclosure
set forth in (i) the Guarantor’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2010, which was filed on March 1, 2011 and (ii) the
Guarantor’s Quarterly Report on Form 10-Q for the fiscal quarter ended
September 30, 2011, which was filed on November 9, 2011.

 

SV-1

--------------------------------------------------------------------------------


 

Schedule VI

 

Material Litigation

 

This Schedule VII to the Guaranty hereby incorporates by reference all
disclosure related to legal proceedings set forth in (i) the Guarantor’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2010, which was filed
on March 1, 2011 and (ii) the Guarantor’s Quarterly Report on Form 10-Q for the
fiscal quarter ended September 30, 2011, which was filed on November 9, 2011.

 

SVI-1

--------------------------------------------------------------------------------


 

ANNEX A

 

“Adjusted Capitalization”:  the sum of the Guarantor’s Consolidated Net Worth
and the Guarantor’s consolidated Adjusted Net Debt.

 

“Adjusted Net Debt”:  with respect to any Person on any date of determination,
(a) the aggregate principal amount of Indebtedness of such Person on such date
minus (b) the sum of all cash, marketable securities and Liquid Inventory of
such Person on such date.

 

“BL”: as defined in the preamble hereto.

 

“BLFC”:  Bunge Limited Finance Corp., a Delaware corporation, and its successors
and permitted assigns.

 

“Bunge Funding”: Bunge Funding, Inc., a Delaware corporation, and its successors
and permitted assigns.

 

“Consolidated Net Worth”:  the Net Worth of the Guarantor and its consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
minority interests in Subsidiaries.

 

“Credit Agreement”:  as defined in the preamble hereto.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“EDGAR”: shall mean the Electronic Data-Gathering, Analysis and Retrieval
system, which performs automated collection, validation, indexing and forwarding
of submissions by Persons who are required by law to file forms with the U.S.
Securities and Exchange Commission.

 

“Environmental Claim”:  any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereinafter
“Claims”), including, without limitation, (a) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting or
arising from alleged or actual injury or threat of injury to the environment by
reason of a violation of or liability arising under any Environmental Law.

 

“Euro” and “EUR”:  the single lawful currency introduced at the start of the
third stage of the European Economic and Monetary Union pursuant to a treaty
establishing the European Union (as amended from time to time).

 

“Excluded Lien”:  as defined in subsection 8.2(c).

 

“Foreign Taxes”:  as defined in subsection 18(e).

 

Annex A - 1

--------------------------------------------------------------------------------


 

“Guarantor”: as defined in the preamble hereto.

 

“Guaranty”:  as defined in the preamble hereto.

 

“Guaranty Obligations”:  as defined in Section 2.

 

“Hazardous Materials”:  (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority having jurisdiction over the Guarantor or its
Subsidiaries and the manufacturing, trading or extraction of which constitutes a
material portion of the business of the Guarantor or any of its Subsidiaries.

 

“Intercompany Loans”:  Loans, as defined in Annex X to the Pooling Agreement.

 

“Investor Certificates”:  as defined in Annex X to the Pooling Agreement.

 

“JPMorgan Chase Roles”:  as defined in Section 21.

 

“Judgment Currency”:  as defined in subsection 18(f).

 

“Liquid Inventory”:  as to the Guarantor and its consolidated Subsidiaries at
any time, its inventory at such time of commodities which are traded on any
recognized commodities exchange, valued depending on the type of such commodity
at either (a) the lower of cost or the market value at such time or (b) the
market value at such time.

 

“Net Worth”:  with respect to any Person, the sum of such Person’s capital
stock, capital in excess of par or stated value of shares of its capital stock,
retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders’ equity, excluding any treasury stock.

 

“Notice Address”:

 

Administrative Agent:

 

JPMORGAN CHASE BANK, N.A.
270 Park Avenue, 4th Floor
New York, NY 10017
Attention: Maria Arredondo
Telephone No: (713) 750-2131
Telecopy: (713) 750-2358

Guarantor:

 

BUNGE LIMITED
50 Main Street

 

Annex A - 2

--------------------------------------------------------------------------------


 

 

 

White Plains, New York 10606
Attention: Treasurer
Telephone No: (914) 684-3365
Telecopy No.: (914) 684-3283

 

“Obligor”: as defined in Annex X to the Pooling Agreement.

 

“Permitted Secured Indebtedness”:  any Secured Indebtedness that:

 

(a) is secured by any mechanic, laborer, workmen, repairmen, materialmen,
supplier, carrier, warehousemen, landlord or vendor Lien or any other Lien
provided for by mandatory provisions of law, any order, attachment or similar
legal process arising in connection with a court or other similar proceeding,
any tax, charge or assessment ruling or required by any Governmental Authority
under any other similar circumstances;

 

(b) is incurred or assumed solely for the purpose of financing all or any part
of the cost of constructing or acquiring Property, and any Secured Indebtedness
extending, renewing or replacing, in whole or in part Secured Indebtedness
permitted pursuant to this clause (b), so long as the principal amount of the
Secured Indebtedness secured by such Lien does not exceed its original principal
amount;

 

(c) is secured by Property existing prior to the acquisition of such Property or
the acquisition of any Subsidiary that is the owner of such Property and is not
incurred in contemplation of such acquisition and any Secured Indebtedness
extending, renewing or replacing, in whole or in part Secured Indebtedness
permitted pursuant to this clause (c), so long as the principal amount of the
Secured Indebtedness secured by such Lien does not exceed its original principal
amount;

 

(d) is owed by any Subsidiary to the Guarantor or any other Subsidiary;

 

(e) is secured by any accounts receivable from or invoices to export customers
(including, but not limited to, Subsidiaries), any contracts to sell, purchase
or receive commodities to or from export customers and any cash collateral and
proceeds thereof;

 

(f) is incurred pursuant to the Loan Documents or Transaction Documents;

 

(g) is secured by accounts receivable and other related assets arising in
connection with transfers thereof to the extent such transfers are treated as
true sales;

 

(h) is secured by a Lien on any checking account, saving account, clearing
account, futures account, deposit account, securities account, brokerage
account, custody account or other account (or on any assets held in such
account), securing obligations under any agreement or

 

Annex A - 3

--------------------------------------------------------------------------------


 

arrangement related to the opening of or provision of clearing, pooling,
zero-balancing, brokerage, settlement, margin or other services related to such
account (or on any assets held in such account), which customarily exist on
similar accounts (or on any assets held in such accounts) of corporations in
connection with the opening of, or provision of clearing, pooling,
zero-balancing, brokerage, settlement, margin or other services related, to such
accounts; or

 

(i) is incurred in connection with letters of credit or other similar
instruments issued in the normal course of business of the Guarantor or any
Subsidiary, including without limitation, obligations under reimbursement
agreements.

 

“Property”:  any of the Guarantor’s or any Subsidiary’s present or future
property including any asset, revenue, or right to receive income or any other
property, whether tangible or intangible, real or personal.

 

“Plan”:  a Single Employer Plan or a Multiple Employer Plan.

 

“Property”: as defined in subsection 8.2(c).

 

“Secured Indebtedness”: all Indebtedness incurred by the Guarantor and any of
its Subsidiaries (without duplication) which is secured by Property pledged by
the Guarantor or any Subsidiary.

 

“Total Tangible Assets”:  at any date of determination, the total amount of
assets of the Guarantor and its Subsidiaries (without duplication and excluding
any asset owned by the Guarantor or any Subsidiary that represents an obligation
of the Guarantor or any other Subsidiary to such Subsidiary or Guarantor) after
deducting therefrom all goodwill, trade names, trademarks, patents, licenses,
copyrights and other intangible assets.

 

“Trust”: the Bunge Master Trust created by the Pooling Agreement.

 

“Trustee”:  as defined in Annex X to the Pooling Agreement.

 

Annex A - 4

--------------------------------------------------------------------------------